Fourth Court of Appeals
                                 San Antonio, Texas
                                    September 24, 2021

                                    No. 04-20-00129-CV

                                    Guangcun HUANG,
                                        Appellant

                                             v.

                                     Linman CHANG,
                                         Appellee

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-12481
                           Honorable Peter Sakai, Judge Presiding


                                      ORDER

        On September 21, 2021, appellant filed an “Unopposed Motion to Amend Motion for
Rehearing and File Second Amended Motion for Rehearing.” After consideration, this motion is
GRANTED. Appellant’s Second Amended Motion for Rehearing supersedes his previously
filed Motion for Rehearing and First Amended Motion for Rehearing. We advise appellant that
further requests to amend his motion for rehearing will be disfavored without a showing of
extraordinary circumstances. See TEX. R. APP. P. 49.6 (after the expiration of time to file a
motion for rehearing, leave of court is required to amend the motion).

       It is so ORDERED on September 24, 2021.

                                                                PER CURIAM

       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court